DETAILED ACTION
	This Office Action is in response to Amendments and Applicant’s arguments submitted on July 15, 2021 for Application# 16/009,566.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-9, 11-12, 14-16, 19 and 20 are amended.
No claims are newly added.
Claim 2 is canceled.

Examiner’s Remarks regrading Applicant’s response
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 10-15 remarks regarding independent claims 1, 11 and 15 are persuasive. Examiner believes the specifically the invention to generate digital content of interest to a user in the form of a file or document in a format that the user can understand.
Examiner believes the limitation of " receiving, via a capture interface on a client device, a request to capture content data of one or more open and active applications, wherein the one or more open and active applications are running on the client device; 
extracting, at the client device in response to the request, raw digital data from the content data the of one or more open and active applications;
generating, at the client device based on the raw digital data, an object structure representing the content data of the one or more open and active applications 
storing the object structure representing the content data of the one or more open and active applications on the client device” is considered in view of USPTO Guidelines regarding 35 U.S.C. 101 for eligible subject matter.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving, via a capture interface on a client device, a request to capture content data of one or more open and active applications, wherein the one or more open and active applications are running on the client device; 
extracting, at the client device in response to the request, raw digital data from the content data the of one or more open and active applications;
generating, at the client device based on the raw digital data, an object structure representing the content data of the one or more open and active applications 
storing the object structure representing the content data of the one or more open and active applications on the client device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159